Citation Nr: 0936980	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of 
osteotomy/bunionectomy, right foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to August 
1997.  There is also evidence that the Veteran served in 
various periods of active duty training (ACDUTRA) with the 
Army Reserves since February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision wherein 
the RO denied the Veteran's claim for service connection.  
The Veteran perfected a timely appeal with respect to that 
decision.  

In September 2009, the Veteran testified at a Travel Board 
video-conference hearing before the undersigned Veterans' Law 
Judge.  A copy of the hearing transcript has been reviewed 
and has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection is warranted.

Specific to the Veteran's Army Reserve service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.6 (2008).  

The Board also notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2008).  
Here, the Veteran has stated that she did not have a pre-
existing right foot condition and the evidence of record, 
specifically, her 2001 Army Reserve entrance examination 
supports that conclusion.  

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1(d) (2008).  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which an individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2008).  

At the September 2009 travel board hearing, the Veteran 
stated that she had been in the Army Reserves since 2002.  
The Board notes that there is only one personnel record on 
file pertaining to the Veteran's Army Reserve tenure.  That 
document showed that the Veteran entered the Army Reserves in 
February 2002.  Given that the Veteran's active duty status 
during periods of Army Reserve service is critical to a 
determination of her claim, the RO should obtain the 
Veteran's complete personnel records to ascertain whether the 
Veteran's foot injury occurred during a period of active duty 
for training or inactive duty for training.

In addition the claims file contains various private 
treatment records and statements from the Veteran's primary 
care physician as well as the doctor who performed her two 
bunion surgeries.  An August 2008 letter from Dr. Choudhary 
stated that he could not say exactly what caused the 
formation of the Veteran's bunions, but that wearing combat 
boots could have caused the bunions to form.  The Veteran has 
consistently alleged, throughout the duration of the appeal, 
that her injury was a result of wearing her military boots.  
There is insufficient competent medical evidence on file for 
the VA to make a decision on the Veteran's claim.  Simply 
stated, the standards of McLendon v. Nicholson, 20 Vet. App. 
79, 81(2006) are met in this case and the VA must provide a 
VA medical examination in order to determine the nature and 
etiology of the Veteran's right foot condition, if, and only 
if, the basic training/ACDUTRA/INACDUTRA dates shown 
correlate with the onset of the claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center, the Department of the 
Army, and any other appropriate sources 
to verify the Veteran's service, to 
particularly include personnel records 
verifying all of the Veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
Army Reserves.  In this regard, the Board 
notes that the Veteran appears to have 
entered the Army Reserves in February 
2002 and  was in Ft. Hood Texas in April 
2006.  

Request all available service treatment 
records for her service in the Reserves, 
as well as her entire personnel file.

In requesting this information, VA should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159 (2008) as regards 
requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
Veteran's Army Reserve service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file. 

2.  If the basic 
training/ACDUTRA/INACDUTRA dates shown 
correlate with the onset of the claimed 
disability, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the currently 
claimed disability and its relationship, 
if any, to the Veteran's known periods of 
basic training/AIT and/or 
ACDUTRA/INACDUTRA.  After reviewing the 
claims file and conducting an 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the claimed disability 
is the result of injury or disease 
incurred or aggravated by (a) disease or 
injury during active duty (basic 
training/AIT) or a period of active duty 
for training (ACDUTRA) during Army 
Reserve service; or (b) injury during a 
period of inactive duty training 
(INACDUTRA) during Army Reserve service.  
In rendering the requested opinion, the 
appropriate examiner should specifically 
consider and discuss the Veteran's 
Reserve service personnel and treatment 
records as well as the entire claims 
file, specifically to include the records 
and letters from Dr. Choudhary.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for any conclusion 
reached, in a printed (typewritten) 
report. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for service 
connection.  Consider the claim, on the 
merits, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
furnish to the Veteran and her 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for the 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




